Citation Nr: 0704223	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for bilateral foot 
condition.

2.  Entitlement to service connection for left knee 
condition.

3.  Entitlement to service connection for left ankle 
condition.



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




REMAND

The veteran served on active duty from September 1993 until 
June 2001.

The veteran states that she injured her feet, left knee, and 
left ankle during military service.  Her service medical 
records noted foot and ankle strains, bunions, calluses, and 
tendonitis.  The veteran's post service medical records 
include diagnosis for tendonitis, bilateral plantar 
fasciitis, bilateral equinas, and bunions.  Under such 
circumstances, the Board finds that a medical opinion is 
required to make a decision on the claim.

Additionally, the record reveals that the veteran has not 
received the notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In December 2003, the veteran was 
provided notice of the evidence required to reopen a claim, 
and in February 2004, the veteran was notified of the 
evidence to support a claim for service connection for her 
left wrist condition.  However, the veteran has not been 
given notice regarding her service connection claims for 
bilateral foot, left knee, and left ankle.  Notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  The notice requirement 
is applicable to all aspects of the claim, to include 
potential disability ratings.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, such notice must be 
provided.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:
		
1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence necessary to substantiate her service 
connection claims.

2.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current bilateral foot, 
left knee, and/or left ankle disability present.  
After reviewing the entire record, the examiner 
should express an opinion as to whether it is at 
least as likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's bilateral 
foot, left knee, and/or left ankle disability was 
initially manifested in service or was otherwise 
related to her service.  The claim's folder must be 
made available to and reviewed by the examiner in 
conjunction with the scheduled examination.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and her representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



